``					DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 12-08-2021 is acknowledged.
Claims included in the prosecution are 1-20.
In view of the amendment to the claims, the 112, 2nd paragraph rejection is withdrawn. 
The following are the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2) 	Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over DeSanto (US 2008/0213194) in combination with Doyle et al. (US 2003/0206874), Pfirrmann (US 2013/0189199) individually or in combination and further in view of  
	DeSanto teaches that tooth paste or mouth wash composition containing the biosurfactant, rhamnolipid. The rhamnolipid biosurfactant is secreted from P. Aeruginosa and the compositions have either mono-rhamnolipid or a dirhamnolipid or mixture of both. According to DeSanto, the crude bacterial extract of P. aeruginosa contains both (Abstract, 0006, 0020-0021, 0025, 0028, 0032, 0040, 0043, 0044, Examples and claim 11). 
	What is lacking in DeSanto is the teaching of the amount of each of mono and dirhamnolipids present in the mixture or in the crude extract and the teaching of the inclusion of fluoride in the tooth paste or mouth wash.
	Doyle et al. disclose composition for promoting whole body health including oral care compositions. The oral care composition may comprises fluoride ion in an amount ranging from 50 ppm to 3500 ppm free fluoride. Fluorides include sodium fluoride, stannous fluoride and sodium monofluorophosphate (paragraphs 0014-0016). Surfactants are added and comprise 0.5 to 10% by weight (paragraph 0093).
	Pfirrmann discloses antimicrobial dental care compositions. The compositions contain surfactants. According to Pfirrmann, fluoride prevents tooth decay and advocates the use of 300 ppm to 2,000 ppm (Abstract, 0036 and 0050).
Lohitharn et al. disclose the production of rhamnolipid compositions. The compositions may be used in toothpaste compositions as a surfactant (paragraph 0042) and comprise a combination of mono-rhamnolipids and di-rhamnolipids. The compositions comprise mono-rhamnolipid present in the amount of about from 30% of total rhamnolipid to 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
             It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10, or a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10 with an additional mono-rhamnolipids/di-rhamnolipids with C10-C12 and C-8-C10 motivated by the desire to use a combination of rhamnolipids that is a suitable surfactant combination for toothpaste compositions. 
The surfactant in a toothpaste composition is a result effective variable because it provides the foaming as well as other functions. In regard to the amounts of each rhamnolipid, it would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of each rhamnolipid to obtain the desired effect. Therefore the amounts recited in the instant claims are obvious over the combination of references. 

	It would have been obvious to one of ordinary skill in the art to use a mixture of mono-rhamnolipid and di-rhamnolipid in the claimed amounts since Lohitharn teaches that the amounts of these glycolipid bio surfactants could be changed. One of ordinary skill in the art would be motivated further to vary the ratios to suitable ratios since deRienzo teaches that the ratio of mono-rhamnolipid and di-rhamnolipid can be controlled by production method. The inclusion of fluoride in claimed amounts in the oral care compositions DeSanto would have been obvious to one of ordinary skill in the art since fluoride prevents tooth decay as taught by Pfirrmann and in the amounts as taught by Pfirrmann and Doyle.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant amends claim 1 to recite the structure of dirhamnolipid; however when m is zero in the structure, it would appear that the rhamnolipid is one which is taught by the cited prior art, in particular Pfirrmann. Applicant provides no other specific argument.
	The rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612